Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-6, 8-18, 69, 72 and 144-154 are presented for examination.
The finality of the Office action dated May 11, 2022 is hereby WITHDRAWN so that a new rejection can be made.
The objection to claims 7-18 and 151 is hereby WITHDRAWN so that a new rejection can be made.
Applicants’ amendment and response filed August 11, 2022 and the information disclosure statement filed August 23, 2022 have been received and entered.
Accordingly, the rejection made under 35 USC 112(a) or 35 USC 112 (pre-AAI), first paragraph (Written Description) as set forth in the previous Office action dated May 11, 2022 at pages 4-6 as applied to claims 1-6, 144-150 and 152-154 is hereby WITHDRAWN due to applicants’ amendment to claim 1 to recite the preferred active agent capable of forming a complex with the ion exchange resin.
Claims 69 and 72 are withdrawn from consideration as being drawn to the non-elected invention (37 CFR 1.142(b)).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6, 8-18 and 144-154 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 130-143 of copending Application No. 16/340,812 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because of record, for reason of record as set forth in the previous Office action dated May 11, 2022 at pages 2-4 as applied to claims 1-18 is hereby MAINTAINED.
Applicants’ remarks regarding the copending application teaches the instant pharmaceutical composition provides an immediate release and release about 75% or more of the at least one active agent with about 1 hour as measured by in-vitro dissolution in a USP Apparatus 2 (paddle) at about 50 rpm in about 900 ml 0.1N HCL at about 37°C, and provides the patient with a therapeutic effect for at least about 8 hours and the present application does not teach the instant pharmaceutical composition are not persuasive since the present application teaches the instant pharmaceutical composition is controlled-release thus the delivers the same dosage over a longer period of time when than the immediate release of the copending application . Obviously, the therapeutic effect of at least about 8 hours would be achieved with immediate release formulation. 
Claims 1-6, 8-18 and 144-154  are not allowed.
The rejection made under a provisional obviousness-type double patenting is adhered to. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN E WEDDINGTON whose telephone number is (571)272-0587. The examiner can normally be reached M-F 1:30-10:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Lundgren can be reached on 571-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEVIN E. WEDDINGTON
Primary Examiner
Art Unit 1629



/KEVIN E WEDDINGTON/Primary Examiner, Art Unit 1629